Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-16-2004

Zheng v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-3237




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Zheng v. Atty Gen USA" (2004). 2004 Decisions. Paper 493.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/493


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

               IN THE UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                               Case. No: 03-3237

                                 WEI ZHENG,
                                        Petitioner

                                        v.

                 JOHN ASHCROFT, ATTORNEY GENERAL
                       OF THE UNITED STATES
                                   Respondent

                                _______________

                   On Petition for Review of an Order of the
                        Board of Immigration Appeals
                              (No. A73 648 145)
                                _______________

                  Submitted Pursuant to Third Circuit LAR 34.1
                                June 18, 2004

               Before: Alito, Smith, and Wallace, Circuit Judges*

                              (Filed: July 16, 2004)
                               _________________

                           OPINION OF THE COURT
                              _________________

WALLACE, Senior Circuit Judge.


      *
        The Honorable J. Clifford Wallace, Senior United States Circuit Judge for
the Ninth Circuit, sitting by designation.
      Wei Zheng, a native and citizen of the People’s Republic of China, petitions

for review of the Board of Immigration Appeals’ (Board) final removal order

affirming the denial of his application for asylum and withholding of removal.

The Board exercised jurisdiction pursuant to 8 C.F.R. § 3.1(b)(3) (2002) (now

codified at 8 C.F.R. § 1003.1(b)(3)), and we have jurisdiction over Zheng’s timely

filed petition pursuant to 8 U.S.C. § 1252(a)(1).

      The Board held that Zheng has not established “a well-founded fear of

future persecution on account of . . . religion,” Miah v. Ashcroft, 346 F.3d 434,

438 (3d Cir. 2003), quoting 8 U.S.C. § 1102(a)(42)(A), because he has not shown

that public security officials would single him out for ill-treatment due to his

activities in a Chinese Christian congregation. Although the Board found the IJ’s

adverse credibility determination to be unsupported by the record, it rejected

Zheng’s claim because his testimony and lack of corroborating evidence at the

deportation hearing did not meet the requisite burden of proof. This assessment of

Zheng’s persecution claim is “conclusive unless any reasonable adjudicator would

be compelled to conclude to the contrary.” Lukwago v. Ashcroft, 329 F.3d 157,

167 (3d Cir. 2003), quoting 8 U.S.C. § 1252(b)(4)(B). Since the record does not

compel a conclusion that Zheng has a well-founded fear of future persecution or

any other valid claim to relief, we deny his petition for review.

                                          2
      Zheng testified that public security officials interrupted and disbanded a

Christian meeting he attended and arrested the congregation’s pastor. Several

days later, Zheng allegedly gathered contributions from his fellow parishioners

and negotiated for the pastor’s release through a third party. Zheng expresses

concern that police might subject him to future persecution due to the prominent

role he played in freeing the pastor. The Board correctly determined, however,

that this fear was objectively unreasonable given Zheng’s admission that the

congregation resumed regular worship services after the pastor’s release without

suffering any fresh reprisals from Chinese authorities. See id. at 175 (recognizing

that the term “well-founded fear” requires “objective evidence that persecution is a

reasonable possibility”).

      Zheng contends that his fear of future persecution is well-founded in light of

a police assault on his father. The assault allegedly occurred during a community-

wide search for Falun Gong members when investigators sought to ascertain

“whether or not such a person might be hiding in [Zheng’s father’s] house.” After

Zheng’s father declined to reveal the whereabouts of his missing son, the

investigating officers “just started beating him up.” Although this episode

illustrates public security officials’ religious intolerance and brutality, it does not

clearly establish that they knew of Zheng’s Christian religious activities, nor does

                                           3
it prove that they would likely persecute Zheng as a Christian following his

removal to China. Thus, Zheng’s testimony concerning his father’s injuries does

not establish a well-founded fear of future persecution as required to qualify for

asylum and withholding of deportation. See Zubeda v. Ashcroft, 333 F.3d 463,

469-70 (3d Cir. 2003) (“[I]f an alien fails to establish the well-founded fear of

persecution required for a grant of asylum, he or she will, by definition, have

failed to establish the clear probability of persecution required for withholding of

deportation.”).

      Zheng also argues that the Board violated his due process rights by rejecting

his persecution claims without affording him an opportunity to explain why he did

not provide additional evidence corroborating his testimony. In Abdulai v.

Ashcroft, 239 F.3d 542, 549 (3d Cir. 2001), we explained that “due process

requires three things” in the context of deportation proceedings. “An alien: (1) is

entitled to factfinding based on the record produced before the decisionmaker and

disclosed to him or her; (2) must be allowed to make arguments on his or her own

behalf; and (3) has the right to an individualized determination of his or her

interests.” Id. (internal citations, quotation marks, and brackets omitted). Here

Zheng “does not contend that the decision to exclude him was based on evidence

that was kept secret from him, or that he was prevented from making his case to

                                          4
the [Board] or the IJ.” Id. Neither does he dispute that the Board made “an

individualized determination of his . . . interests.” Id. Thus, we are satisfied that

the Board afforded Zheng an adequate “opportunity to be heard at a meaningful

time and in a meaningful manner,” which is all the process to which he was

entitled under the Fifth Amendment.

      PETITION DENIED.




                                          5